Case 2:18-cv-01461-JCM-NJK Document 32 Filed 03/31/20 Page 1 of 2




1
     MICHAEL C. MILLS, ESQ.
2    Nevada Bar No. 003534
     BERNADETTE A. RIGO, ESQ.
3    Nevada Bar No. 007882
     BAUMAN LOEWE WITT & MAXWELL
4    3650 N. Rancho Dr., Ste. 114
     Las Vegas, NV 89130
5    Phone: 702-240-6060
     Fax: 702-240-4267
6    Email: mmills@blwmlawfirm.com
            brigo@blwmlawfirm.com
7
     Attorneys for Defendant,
8    Bodega Latina Corporation
     DBA EI Super
9
                                     UNITED STATES DISTRICT COURT
10
                                          DISTRICT OF NEVADA
11
     FABIOLA DOVAL, an Individual,                   CASE NO: 2:18-cv-01461-JCM-NJK
12
              Plaintiff,
13
                               vs.
14
     BODEGA LATINA CORPORATION DBA
15   EL SUPER; DOE MAINTENANCE
     EMPLOYEE; DOE EMPLOYEE; DOE
16   JANITORIAL EMPLOYEE; DOE OWNER,
     I-V; ROE OWNERS; ROE EMPLOYER;
17   and ROE COMPANIES.
18               Defendants.
19
20    STIPULATION AND ORDER FOR DISMISSAL OF ALL CLAIMS WITH PREJUDICE
21               IT IS HEREBY STIPULATED, that the Plaintiff Fabiola Doval, by and through her

22   counsel of record, Joshua P. Berrett, Esq. and Defendant Bodega Latina Corporation,

23   dba EJ Super, by and through its counsel of record, Bernadette A. Rigo, Esq. of the law
24   firm of Bauman Loewe Witt & Maxwell PLLC, that the above-entitled action shall be
25   dismissed with prejudice in its entirety, each party to bear their own attorneys' fees and
26   costs.
27 III
28 III
                   STIPULATION AND ORDER FOR DISMISSAL OF ALL CLAIMS WITH PREJUDICE
                                              Page 1 of 2
     3493920vl
Case 2:18-cv-01461-JCM-NJK Document 32 Filed 03/31/20 Page 2 of 2




 1               No trial date was set for this matter.

 2
 3    Dated this
                 Agreed as to form and content:

                            ~ day of March 2020.          Dated this   miilAday of March 2020.
 4    BIGHORN LAW                                         BAUMAN       ~~~E WITT & MAXWELL
 5
                                                                 i
                                                                     /~~.•
 61r~~~~~==~~___                                                if
      JOS        . BERRETT, ESQ.                          BERNADETTE A. RIGa, ESQ.
 7    Ne (fa Bar No. 012697                               Nevada Bar No. 007882
      716 S. Jones Blvd.                                  3650 N. Rancho Dr., Ste. 114
 8    Las Vegas, NV 89107                                 Las Vegas, NV 89130
      Phone: 702-333-1111                                 Phone: 702-240-6060
 9    Fax: 702-507-0092                                   Fax: 702-240-4267
      Attorneys for Plaintiff,                            Attorneys for Defendant,
10    Fabiola Doval                                       Bodega Latina Corporation,
                                                          dba EI Super
11

12                                                  ORDER

13               Upon Stipulation by counsel for the parties, and good cause appearing therefore,

14   IT IS HEREBY ORDERED that this case be dismissed in its entirety, with prejudice,
15   each party to bear their own costs and fees.

16               DATED April
                       this _3, _
                                2020.
                                   day of _ _ _ _ _ _ _ , 2020.

17
18

19                                            UNITEDSTATES
                                              UNITED STATES DISTRICT JUDGE
                                                           MAGISTRATE JUDGE

20   Submitted By:                  /J
                                I    I
21   BAUMAN L.~~WITT & MJOOVELL
                            I    !
                        /       I

22
23
                    /1'
                   .I
                                         I
     BERNAOETTE A. IGO, ESQ.
24   Nevada ear No. 007882
     \3650 NJRancho Dr., Ste. 114
25   Las Vegas, Nevada 89130
     Phone: 702-240-6060
26   Fax: 702-240-4267
     Attorneys for Defendant.
27   Bodega Latina Corporation,
     dba EI Super
28

                   STIPULATION AND ORDER FOR DISMISSAL OF ALL CLAIMS WITH PREJUDICE
                                              Page 2 of 2
     3493920vl
